Citation Nr: 1728357	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1994 to June 2010.  
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for lumbar spine degenerative changes and assigned an initial rating of 20 percent.  The Veteran timely appealed the initial rating assigned.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether symptoms of the Veteran's lumbar spine degenerative changes more nearly approximated flexion limited to 30 degrees or less, but the preponderance of the evidence reflects that symptoms did not more nearly approximate ankylosis or incapacitating episodes.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for lumbar spine degenerative changes are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO provided the required notice in an April 2012 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence includes his STRs, VA outpatient treatment records, Social Security Administration (SSA) records, private medical records, and VA examinations.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.

The Veteran was afforded VA examinations in October 2010 and March 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.
II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply. 38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's spine disability, however, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

Here, the Veteran was assigned a 20 percent rating under DC 5242.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.  The Veteran does not have a diagnosis of Intervertebral Disc Syndrome based on incapacitating episodes. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2016).

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that his 20 percent assignment should be increased to 40 percent disabling.  

The Veteran was afforded a VA examination in October 2010.  An inspection of the spine revealed that his posture and head position was normal with symmetry in appearance.  His gait was noted as normal.  The Veteran did not have gibbus, lumbar lordosis, lumbar flattening, reverse lordosis, cervical spine ankylosis, and thoracolumbar spine ankylosis.  The Veteran did exhibit kyphosis and had adult onset scoliosis.  Objective abnormalities of thoracolumbar sacrospinalis did not reveal any spasm, atrophy, guarding, and weakness.  There was pain with motion (on the left and right side) and tenderness (on the left and right side) noted that was not determined to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  Thoracolumbar spine range of motion active testing revealed flexion at 0 to 60 degrees; extension at 0 to 20 degrees; left lateral flexion at 0 to 20 degrees; left lateral rotation at 0 to 20 degrees; right lateral flexion at 0 to 20 degrees; right lateral rotation at 0 to 20 degrees; and objective evidence of pain on motion.  There was objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  Imaging study results via an X-ray of the thoracic spine revealed moderate kyphoscoliosis with fairly minimal degenerative change.  Imaging study results via an X-ray of the lumbosacral spine revealed mild rotoscoliosis with minimal degenerative change.

Medical treatment records reveal that in 2010, the Veteran complained of midback pain which effected his sleep, mood, temper, relationship with others, social activities, physical activities, and mobility.  His midback pain started suddenly while at work and was present upon awakening (relieved by heat); worsened with turning and lying down; caused inability to sleep; was interfering with job duties; and he had muscle spasms with back stiffness.  His thoracic spine exhibited a spasm of the paraspinal muscles with tenderness on palpation of the thoracic spinous process at T5, T6, T7, T8, T9, T10, and T11.  His thoracolumbar spine demonstrated tenderness on palpation, motion was abnormal, and pain was elicited by motion.  The thoracolumbar spine range of motion flexion was at 0 to 60 degrees and extension at 0 to 20 degrees.  His cervical spine exhibited decreased lordosis, flexion was abnormal, and pain was elicited by motion.  A foraminal compression test of the cervical spine was performed and cervical spine extension was normal.  His cervical spine range of motion flexion was 0 to 45 degrees and extension at 0 to 45 degrees.  Bilateral rotation was normal and bilateral motion on lateral flexion was normal.  His lumbar/lumbosacral spine exhibited tenderness on palpation of the spinous process at L1, L2, L3, L4, and L5.  There were spasms of the paraspinal muscles bilaterally.  There was no guarding, abnormal gait, or abnormal spinal contour.  Imaging studies were conducted in November 2012 and revealed broad-based disc bulge eccentric towards the right at C5-C6 with associated central canal and bilateral neuroforaminal stenosis.  There were associated annular fiber tears and broad-based disc bulge causing left neuroforaminal stenosis at C6-C7.  He was diagnosed with scoliosis and cervical stenosis.  

The Veteran underwent imaging studies in 2011 which revealed broad-based disc bulge C5-C6 with decreased disc space height,  decreased disc signal, and a broad based disc bulge showing a dominant right eccentric component casing mild canal stenosis and extending into the right neural foramen.  There was a mild broad-based disc bulge seen at C4-C5 with no secondary canal narrowing.  There was no cord signal abnormality.  He had normal vertebral body heights and alignment.  There was no focal marrow signal abnormality within the cervical spine or visualize skull base.  Prevertebral and paraspinal soft tissues were unremarkable.  The cervical spine was normal in caliber and signal intensity.  There was no cerebellar tonsillar ectopia.  The thoracic spine demonstrated normal alignment, normal bone marrow signal, vertebral body height, and disc space height.  The thoracic spinal cord showed normal caliber and signal intensity.  

During a 2012 physical examination, the examiner noted that the Veteran's maximum capacity to lift and/or carry was less than 10 pounds.  His ability to stand and/or walk with normal breaks was less than two hours in an eight hour workday.  His ability to sit, with normal breaks, was less than six hours in an 8 hour work day.  In March 2012, the Veteran was also diagnosed with cervical radiculopathy.  

In March 2016, the Veteran underwent a VA examination.  A diagnosis of lumbar spine degenerative changes was noted; specifically, degenerative arthritis of the spine.  The Veteran reported that he noted an onset of back pain in March 2010 while driving long distance.  He reported that the back pain progressed, and about a month later, he developed severe sharp pain that required him to go to the emergency room.  Over the years, he described increasing back pain and continued to complain of constant pain increased with activity, as well as increased throughout the day.  He denied having any distal motor deficits, bowel or bladder incontinence, and no other related complaints.  The Veteran did not report flare-ups of the thoracolumbar spine.  He reported that he had functional loss/impairment due to pain which limited his ability to lift and bend.  

Upon examination, initial range of motion measurements was abnormal.  The Veteran's forward flexion was at 45 degrees.  His extension was at 15 degrees and bilateral flexion was at 15 degrees.  His bilateral rotation was at 15 degrees.  The examiner noted that the range of motion itself contributed to functional loss, noting that the abnormal range of motion was caused by pain which limited the Veteran's ability to bend, twist, and turn.  The Veteran exhibited pain on range of motion during forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.  There was evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion after the repetitions.  Back post-test range of motion revealed forward flexion at 45 degrees, extension at 15 degrees bilateral lateral flexion at 15 degrees, and bilateral lateral rotation at 15 degrees.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran had less movement than normal.  All of the Veteran's muscle strength tested as normal and no atrophy was noted.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine and no intervertebral disc syndrome (IVDS).  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner noted that the Veteran was limited by bending and lifting weights.  

The Board finds that throughout the appeal period, the Veteran's lumbar spine degenerative changes symptoms most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, DC 5242.  The evidence reflects back pain, stiffness, weakness, and limitation of motion.  Specifically, a 2012 physical examination revealed the Veteran's limitations to lift, carry, stand, sit, and walk.  The March 2016 VA examiner found that the Veteran experienced functional loss and functional impairment, to include, pain on movement and weakness.  In order to warrant a 40 percent rating under the general rating formula, symptoms must more nearly approximate flexion to 30 degrees or less.  Here, while flexion was to 60 and 45 degrees on range of motion testing on the VA examinations, there was objective evidence of pain following repetitive motion, and consistent evidence of additional functional limitation due to pain and weakness throughout the appeal period.  The Board finds that the additional limitation of motion due to pain and weakness results in symptoms more nearly approximating the flexion to 30 degrees or less warranting an initial 40 percent rating under the general rating formula.
    

In order to warrant an evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative changes, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Here, neither VA treatment notes nor VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine for the appeal period.  There is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The medical findings contain specific notations which indicated that there was no ankylosis.  

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. §§ 4.40 and 4.45 are not for consideration for the appeal period.

As to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned.  The Veteran has not reported any neurologic abnormalities, including bowel or bladder impairment.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has any additional, separately ratable neurological manifestations of a spine disability.  

For the foregoing reasons, the preponderance of the evidence reflects that an initial rating of 40 percent, but no higher, is warranted for the Veteran's lumbar spine degenerative changes. The benefit of the doubt doctrine is therefore not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

Entitlement to an initial rating of 40 percent, but no higher, for lumbar spine degenerative changes is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


